Citation Nr: 0721002	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-14 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his April 2005 substantive appeal, the veteran requested a 
Board hearing in Washington, D.C.  By way of correspondence 
dated May 2005, the veteran's representative requested a RO 
hearing on behalf of the veteran.  The RO scheduled a hearing 
on July 15, 2005, but the veteran failed to appear.  
Subsequently, in December 2005 correspondence, the veteran 
requested a "rescheduling of a hearing with the Department 
of Veterans Affairs."  To afford the veteran due process, 
the Board finds that the veteran should be given an 
opportunity to be rescheduled for his RO hearing.  If in 
addition to the RO hearing, the veteran wants a Board 
hearing, he should be given an opportunity to select the type 
of Board hearing he desires.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an RO hearing.  

2.	If in addition to an RO hearing the 
veteran desires a Board hearing, he 
should be given an opportunity to 
select the type of Board hearing he 
desires.

3.	If any benefits sought remain denied, 
the veteran and his representative 
should be issued an appropriate 
supplemental statement of the case, and 
be afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

